 In the MatterofMONSANTO CHEMICAL COMPANY, EMPLOYERandINTERNATIONAL CHEMICALWORKERS' UNION,AFL,PETITIONERCase No. 10-RC-368SUPPLEMENTAL DECISIONANDORDERMay 2, 1949Pursuant to a Decision and Direction of Election 1 issued by theBoard on February 11, 1949, an election by secret ballot was conductedon March 10, 1949, under the direction and supervision of the Re-gional Director for the Tenth Region.At the close of the election, the parties were furnished a Tally ofBallots,which shows that there were approximately 455 eligiblevoters, and that 441 valid ballots were cast, of which 45 were for thePetitioner, and 396 were against any participating labor organization.On March 16, 1949, the Petitioner filed Objections to Conduct Af-fecting the Results of the Election, alleging, among other things, thatthe Employer, prior to the election, intimidated and coerced employeesby issuing letters which contained threats of reprisals and promises ofbenefits, and by conducting meetings during the course of which theEmployer's supervisors made statements containing threats and prom-ises of benefits.On April 11, 1949, following an investigation, theRegional Director issued and duly served upon the parties his Reporton Objections, wherein he found no basis for the objections, and rec-ommended that they be overruled, and that the petition be dismissed.No exceptions to the Regional Director's Report having been filedwithin the time provided therefor, we hereby adopt the findings andrecommendations made by the Regional Director in his Report, andoverrule the Objections filed by the Petitioner.As it appears fromthe Tally that no collective bargaining representative has been selected,we shall dismiss the petition.181 N. L.R. B. 625.83 N. L.R. B., No. 42.339 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives filed by the Petitioner herein be, and it herebyis, dismissed.MEMBERS REYNOLDS and MURDOCK took no part in the considerationof the above Supplemental-Decision and Order.